     Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 1 of 11                 PageID #: 1



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
         v.                                  )       Case No.
                                             )
MERIDIAN MOBILE                              )
HEALTH L.L.C. d/b/a CAPITAL                  )
AMBULANCE,                                   )
                                             )
                       Defendant.            )

                                         COMPLAINT

         NOW COMES Plaintiff, the United States of America (the “United States”), on behalf of

its agency the U.S. Department of Health and Human Services (“HHS”), and hereby files the

instant Complaint against Meridian Mobile Health, L.L.C. d/b/a Capital Ambulance

(“Defendant,” or “Capital”) pursuant to 31 U.S.C. § 3730(a), and in support hereof alleges as

follows:

I.       Summary of Action

         1.     From October 2016 through February 2018, Capital claimed and received

payments for medically unnecessary nonemergency ambulance transports of Medicare

beneficiaries from Eastern Maine Medical Center (“EMMC”) to locations in the greater Bangor

area. Accordingly, Defendant acted in violation of the federal False Claims Act, 31 U.S.C. §

3729, et seq.

         2.     Ambulances are primarily emergency vehicles. Absent a medical emergency, the

appropriate means to transport a patient is ordinarily by wheelchair van or car. This general rule

applies to Medicare billing. A limited exception is available only where a patient is either “bed-

confined” (by virtue of being unable to get up from bed without assistance, walk, and sit in a

                                                 1
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 2 of 11                    PageID #: 2



chair or wheelchair) and use of a wheelchair van or car is contraindicated, or a patient’s medical

condition otherwise requires an ambulance. Thus, for Medicare billing purposes, ambulance

transports are not covered when some means of transportation other than an ambulance could be

used without endangering a patient’s health. This is so regardless of whether another means of

transportation is actually available. In other words, nonemergency ambulance transports of

patients who are neither bed-confined nor otherwise medically require an ambulance may not be

billed to Medicare.

       3.      The United States alleges that Capital deliberately ignored and/or recklessly

disregarded these rules by engaging in a practice of seeking Medicare payments for patients it

claimed were either “bed-confined” or for whom transportation by ambulance was not otherwise

medically necessary.

       4.      Certain Medicare patients Capital transported to and from EMMC via ambulance

are at issue. Medically unnecessary ambulance rides billed by Capital were frequently supported

by an EMMC “Certification of Medical Necessity” form averring that the unnecessary

ambulance transports were medically necessary. The Certification of Medical Necessity forms

prepared by EMMC were used by Capital to seek and receive Medicare funds for each

nonemergency ambulance transport. However, these certifications were often contradicted by

the contemporaneous narratives of Capital personnel as well as EMMC’s medical records.

       5.      The instant action accordingly seeks False Claims Act damages and civil penalties

against Capital.




                                                 2
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 3 of 11                        PageID #: 3



II.     Jurisdiction and Venue

        6.        This Court has jurisdiction over the claims brought by the United States under the

False Claims Act pursuant to 28 U.S.C. §§ 1331, 1345, and supplemental jurisdiction to entertain

common law and equitable causes of action under 28 U.S.C. § 1367(a) and 31 U.S.C. § 3732(b).

        7.        This Court has personal jurisdiction over Defendant pursuant to 31 U.S.C. §

3732(a) both because Defendant can be found in, resides in, or transacts business in this District

and because Defendant’s acts proscribed under 31 U.S.C. § 3729 occurred in this District.

        8.        Venue is proper in this District under 31 U.S.C. § 3732(a) and 28 U.S.C. §§

1391(b), 1391(c), because Defendant resides in or transacts business in this District and/or

because a substantial part of the events or omissions giving rise to the claims occurred in this

District.

III.    Parties

        9.        Plaintiff the United States is acting on behalf of its agency HHS.

        10.       Defendant Capital, located at 931 Union Street, in Bangor, Maine, provided

ambulance transport services in the greater Bangor, Maine, area to and from EMMC during the

relevant October 2016 through February 2018 timeframe. Capital is a Maine limited liability

company.

IV.     Applicable Laws & Regulations

        A.        The Medicare Program

        11.       Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq., establishes the

Health Insurance for the Aged and Disabled Program, commonly referred to as the Medicare

Program (the “Medicare Program” or “Medicare”).




                                                   3
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 4 of 11                      PageID #: 4



        12.     Parts A through D comprise the Medicare Program. At issue in this case is

Medicare Part B, which provides federal government funds to help pay for, among other things,

ambulance services provided to Medicare beneficiaries. See 42 U.S.C. § 1395m(l); see generally

42 U.S.C. §§ 1395j-1395w-4.

        13.     Medicare Part B is funded by insurance premiums paid by enrolled Medicare

beneficiaries and by contributions from the Treasury. Eligible individuals may enroll in Part B

to obtain benefits in return for payments of monthly premiums as established by HHS. See 42

U.S.C. §§ 1395o, 1395r. Medicare payments are often made directly to service providers, such

as ambulance providers, rather than to the patient (also known as the “beneficiary”). This occurs

when the provider accepts assignment of the right to payment from the beneficiary. In such

instances the provider submits its bill directly to Medicare for payment, which is what Capital

did in this case.

        14.     Medicare is administered by the Centers for Medicare & Medicaid Services

(“CMS”), a sub-agency of HHS. CMS, in turn, contracts with Medicare Administrative

Contractors (“MACs”), which act on CMS’ behalf to administer, process, and pay Part B claims

from the Medicare Trust Fund.

        15.     For example, Capital submitted claims to the MAC covering Maine. For the

ambulance transport-related claims at issue in this case, the Medicare Program, through the

MAC, paid a significant portion of every claim accepted.

        16.     In order to bill the Medicare Program with respect to the claims at issue in this

case, Capital submitted electronic CMS-1500 health insurance claims forms. With its

submission of each such CMS-1500 form, Capital certified that the ambulance transport services

in question were “medically indicated and necessary for the health of the patient,” and stated the



                                                  4
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 5 of 11                      PageID #: 5



procedure(s) for which it was billing Medicare, the identity of the patient, and its provider

number.

       17.     Because it is not feasible to review medical documentation before paying each

claim, MACs generally make payment under Medicare Part B on the basis of the providers’

certification included on the Medicare claim form.

       18.     All healthcare providers, including ambulance services providers, must comply

with applicable federal statutes, regulations and guidelines in order to be paid by Medicare Part

B. A provider has a duty to have knowledge of the statutes, regulations, and guidelines

regarding coverage for the Medicare services.

       19.     Medicare only pays for services which are “reasonable and necessary for the

diagnosis or treatment of illness or injury . . . .” 42 U.S.C. § 1395y(a)(1)(A).

       20.     Medicare regulations exclude from payment services that are not reasonable and

necessary. See 42 C.F.R. § 411.15(k)(1).

       B.      Medicare Laws Regarding Nonemergency Ambulance Transports

       21.     Medicare specifically provides for coverage of ambulance services only “where

the use of other methods of transportation is contraindicated by the individual’s condition, but

. . . only to the extent provided in regulations.” 42 U.S.C. § 1395x(s)(7).

       22.     The Medicare regulation for “Coverage of ambulance services” is 42 C.F.R. §

410.40. This regulation was in force throughout the entirety of Capital’s conduct at issue in this

case. The regulation defines the “medical necessity requirements” for Medicare-covered

ambulance transportation as follows:

               (1) General rule. Medicare covers ambulance services, including fixed
               wing and rotary wing ambulance services, only if they are furnished to
               a beneficiary whose medical condition is such that other means of
               transportation are contraindicated. The beneficiary’s condition must
               require both the ambulance transportation itself and the level of service
                                                  5
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 6 of 11                        PageID #: 6



                provided in order for the billed service to be considered medically
                necessary. Nonemergency transportation by ambulance is appropriate
                if either: the beneficiary is bed-confined, and it is documented that the
                beneficiary’s condition is such that other methods of transportation are
                contraindicated; or, if his or her medical condition, regardless of bed
                confinement, is such that transportation by ambulance is medically
                required. Thus, bed confinement is not the sole criterion in
                determining the medical necessity of ambulance transportation. It is
                one factor that is considered in medical necessity determinations. For
                a beneficiary to be considered bed-confined, the following criteria
                must be met:
                    (i) The beneficiary is unable to get up from
                          bed without assistance.
                    (ii) The beneficiary is unable to ambulate.
                    (iii) The beneficiary is unable to sit in a
                          chair or wheelchair.

42 C.F.R. § 410.40(d)(1) (emphasis added).

       23.      Subpart (d)(3) of Section 410.40 further provides that Medicare only “covers

medically necessary nonemergency ambulance services that are either unscheduled or that are

scheduled on a nonrepetitive basis”—like those at issue here—in circumstances including,

among others:

                If the ambulance provider or supplier is unable to obtain a signed
                physician certification statement from the beneficiary’s attending
                physician, a signed certification statement must be obtained from either
                the physician assistant (PA), nurse practitioner (NP), clinical nurse
                specialist (CNS), registered nurse (RN), or discharge planner, who has
                personal knowledge of the beneficiary’s condition at the time the
                ambulance transport is ordered or the service is furnished. This individual
                must be employed by the beneficiary’s attending physician or by the
                hospital or facility where the beneficiary is being treated and from which
                the beneficiary is transported.

See 42 C.F.R. § 410.40(d)(3)(iii).

       24.      This certification requirement, as the title of the regulation indicates, constitutes a

“Special rule for nonemergency ambulance services that are either unscheduled or that are

scheduled on a nonrepetitive basis.” Id.



                                                   6
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 7 of 11                    PageID #: 7



       25.     The certifications submitted by Capital to the MAC and/or CMS relevant to this

matter were filled out and completed by EMMC personnel. Such certification information was a

material consideration of the MAC and/or CMS when determining whether to pay a claim, as

such information had a natural tendency to influence, or be capable of influencing, the payment

of federal Medicare monies.

       26.     Capital’s receipt of Medicare payments for the ambulance transport services at

issue in this action was conditioned on information contained in EMMC’s certifications attesting

that Medicare’s medical necessity requirements were met. 42 C.F.R. § 410.40(d)(3)(v).

       27.     For such reasons, “[i]n all cases, the provider or supplier must keep appropriate

documentation on file and, upon request, present it to the contractor.” 42 C.F.R. §

410.40(d)(3)(v). However, “[t]he presence of the signed certification statement or signed return

receipt does not alone demonstrate that the ambulance transport was medically necessary. All

other program criteria must be met in order for payment to be made.” Id.

       C.      The False Claims Act

       28.    The False Claims Act, at 31 U.S.C. § 3729(a)(1)(A), provides that a person is

liable to the United States Government for three times the amount of damages which the

Government sustains because of the act of that person, plus a civil penalty of between

$10,781.40 and up to $21,562.80 for each such claim, for each instance in which the person

“knowingly presents, or causes to be presented, a false or fraudulent claim for payment or

approval.”

       29.    The False Claims Act defines the term “knowingly” under 31 U.S.C. §

3729(b)(1)(A) to mean that a person, with respect to information, “(i) has actual knowledge of




                                                7
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 8 of 11                         PageID #: 8



the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or (iii)

acts in reckless disregard of the truth or falsity of the information.”

        30.    Pursuant to 31 U.S.C. § 3729(b)(1)(B), no proof of specific intent to defraud is

required.

V.      Factual Background

        31.    Defendant’s compliance department independently initiated a retrospective quality

assurance review of the medical necessity of a sample of nonemergency ambulance transports

billed to Medicare covering the time period of October 2016 through February 2018.

        32.    Following such review, Capital identified instances in the October 2016 through

February 2018 timeframe where it billed and received payment from Medicare for

nonemergency ambulance transports originating at EMMC that did not satisfy the medical

necessity requirements of 42 U.S.C. § 1395x(s)(7) and 42 C.F.R. § 410.40.

        33.    Defendant voluntarily disclosed the results of its internal review and investigation

to the United States Attorney’s Office for the District of Maine.

        34.    On the basis of such information, as well as the Government’s own independent

investigation, the United States alleges that Capital submitted or caused to be submitted certain

claims to Medicare for medically unnecessary ambulance transportation services with deliberate

ignorance and/or reckless disregard of the fact that such transports were not medically necessary.

        35.    Certain patients were documented in Capital and EMMC records as being able to

get up from their beds without assistance, walk, and/or sit in a chair or wheelchair, and were not

otherwise medically required to receive ambulance transports.

        36.    Such patients were therefore not “bed-confined,” and did not otherwise require

ambulance transportation or qualify for ambulance transportation under applicable Medicare



                                                   8
  Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 9 of 11                     PageID #: 9



rules. In certain instances, however, Capital sought and received Medicare payments for

nonemergency ambulance transport services for these patients based on the representation that

the billed ambulance transports were medically necessary, oftentimes citing patients as being

“deconditioned” or “confused” as a basis for the ambulance transport.

       37.     For example, on September 23, 2017, Capital transported by ambulance a 63

year-old patient from EMMC to Ross Manor in Bangor, a trip of approximately 2.7 miles. The

patient was in stable condition, had no complaints, and was going to Ross Manor for

rehabilitation. According to Capital’s Patient Care Report, upon arrival, Capital staff observed

the patient sitting in a chair watching a Red Sox game. The patient was also able to stand, walk,

and pivot with assistance. EMMC’s Certification of Medical Necessity form, however, stated

that the patient could not be seated during transport because the patient was “[u]nable to tolerate

[the] seated position for [the] time needed for transport” and was “deconditioned.” Capital

thereafter submitted a claim for payment to Medicare and received Medicare funds as a result.

In doing so, Capital certified on its CMS-1500 form that the ambulance transport services in

question had been “medically indicated and necessary for the health of the patient.”

       38.     As another example, on November 16, 2017, Capital transported by ambulance a

52 year-old patient from EMMC to Stillwater Health Care Center in Bangor, a trip of

approximately 1.3 miles. The patient was in stable condition, complained of moderate ankle

pain, and was going to Stillwater Health Care Center for rehabilitation. According to Capital’s

Patient Care Report, upon arrival, Capital staff observed the patient sitting on his bed. The

patient stood and walked to the stretcher before being transported via Capital ambulance. Upon

arriving at Stillwater Health Care Center, the patient again “stood, walked to, and sat on the bed

at [the] destination without assistance.” EMMC’s Certification of Medical Necessity form,



                                                 9
Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 10 of 11                      PageID #: 10



however, stated that the patient could not be seated during transport because the patient

experienced “[m]oderate/severe pain on movement” and noted “deconditioning.” Capital

thereafter submitted a claim for payment to Medicare and received Medicare funds as a result.

In doing so, Capital certified on its CMS-1500 form that the ambulance transport services in

question had been “medically indicated and necessary for the health of the patient.”

        39.    Capital therefore deliberately ignored and/or recklessly disregarded that certain

claims submitted to Medicare did not accurately represent the physical condition of patients

provided nonemergency ambulance transports.

                              Count I: False or Fraudulent Claims
                              (31 U.S.C. §§ 3729(a)(1)(A), 3730(a))

        40.     Paragraphs 1 through 39 are realleged as though fully set forth herein.

        41.     Defendant with deliberate ignorance and/or reckless disregard submitted or

caused to be submitted false or fraudulent claims for payment or approval in violation of the

False Claims Act, 31 U.S.C. § 3729(a)(1)(A), and thereafter received payments on such false or

fraudulent claims.

        42.     Because of Defendant’s acts, the United States sustained damages in an amount to

be determined at trial, and therefore is entitled to treble damages under the False Claims Act,

plus civil penalties.

                                  Count II: Unjust Enrichment
                                        (Common Law)

        43.     Paragraphs 1 through 42 are realleged as though fully set forth herein.

        44.     Defendant was unjustly enriched through the payments received from Medicare

funds. The circumstances of Capital’s receipt of those payments are such that, in equity, it is

liable to account for and pay such amounts, which are to be determined at trial.



                                                 10
Case 1:19-cv-00440-JDL Document 1 Filed 09/27/19 Page 11 of 11                    PageID #: 11



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff the United States requests that judgment be entered in its favor

and against Defendant as follows:

       A.     On Count One (Violations of the False Claims Act, 31 U.S.C. § 3729(a)(1)(A)),

              for treble the United States’ damages, in an amount to be determined at trial, plus

              civil penalties for each false claim presented;

       B.     On Counts One and Two, an award of costs pursuant to 31 U.S.C. § 3729(a);

       C.     On Count Two (Unjust Enrichment), for an accounting and for the amounts by

              which Defendant was unjustly enriched, in an amount to be determined at trial,

              together with costs and interest; and

       D.     All other relief this Court deems just and proper.

Dated: September 27, 2019                             Respectfully submitted,
       Portland, Maine

                                                      HALSEY B. FRANK
                                                      United States Attorney


                                                      /s/ John G. Osborn
                                                      John G. Osborn
                                                      Chief, Civil Division
                                                      100 Middle Street, E. Tower, 6th Floor
                                                      Portland, ME 04101
                                                      (207) 780-3257
                                                      John.Osborn1@usdoj.gov


                                                      /s/ Andrew K. Lizotte
                                                      Andrew K. Lizotte
                                                      Assistant U.S. Attorney
                                                      100 Middle Street, E. Tower, 6th Floor
                                                      Portland, ME 04101
                                                      (207) 780-3257
                                                      Andrew.Lizotte@usdoj.gov



                                               11
